DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8-11, filed on 4/26/2022, with respect to objection to claims 2-10 and 12-17; Double Patenting rejection of claims 1-4, 11-12, and 20; and 35 U.S.C. 103(a) rejection of claims 1, 11, and 20 have been fully considered and are persuasive.  The objection to claims 2-10 and 12-17; Double Patenting rejection of claims 1-4, 11-12, and 20; and 35 U.S.C. 103(a) rejection of claims 1, 11, and 20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev on 5/3/2022.
The application has been amended as follows: 
(1) Regarding claim 1:
Replace claim 1 by the following:
---A resource processing method, applied to user equipment (UE), and comprising: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP; 
wherein in case that the first signaling is used to instruct to deactivate the first cell, and the first target resource is the resource in the first cell; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell; 
or, 
wherein in case that the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is the resource in the source BWP; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, the second target resource by using the second target processing manner, wherein the second target resource is the resource in the target BWP.---
(2) Regarding claim 11:
Replace claim 11 by the following:
---User equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the processor is configured to execute the computer program to cause the UE to implement a resource processing method, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP; 
wherein in case that the first signaling is used to instruct to deactivate the first cell, and the first target resource is the resource in the first cell; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell; 
or
wherein in case that the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is the resource in the source BWP; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, the second target resource by using the second target processing manner, wherein the second target resource is the resource in the target BWP.---
(3) Regarding claim 20:
Replace claim 20 by the following:
---A non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to cause UE to implement a resource processing method, the method comprises: 
receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and 
processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP; 
wherein in case that the first signaling is used to instruct to deactivate the first cell, and the first target resource is the resource in the first cell; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and 
the method further comprises: 
receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and 
processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell; 
or
wherein in case that the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is the resource in the source BWP; 
the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises: 
processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and 
the method further comprises: 
after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and 
processing, by the MAC entity, the second target resource by using the second target processing manner, wherein the second target resource is the resource in the target BWP.---

Allowable Subject Matter
Claims 1, 5, 8, 11, 15, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a resource processing method, applied to user equipment (UE), and comprising receiving first signaling from a base station, wherein the first signaling is used to instruct to deactivate a first cell that provides a service for the UE, or used to instruct the UE to switch from a source bandwidth part (BWP) to a target BWP; and processing, by a media access control (MAC) entity in the UE, a first target resource by using a first target processing manner, wherein the first target resource is a resource in the first cell or the source BWP; wherein in case that the first signaling is used to instruct to deactivate the first cell, and the first target resource is the resource in the first cell; the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and the method further comprises receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell; or, wherein in case that the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is the resource in the source BWP; the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and the method further comprises after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and processing, by the MAC entity, the second target resource by using the second target processing manner, wherein the second target resource is the resource in the target BWP.  The closest prior art, US Patent Application 17/094,717 discloses a similar method, but was overcame by the terminal disclaimer filed on 4/26/2022; another prior art of record NPL (83GPP TSG RAN WG1 Meeting #92, R1-1802216 by LG Electronics, Dated 13 February, 2018 listed in IDS filed on 7/12/2021) in view of Cheng et al. (US 2019/0349120 A1) fail to disclose wherein in case that the first signaling is used to instruct to deactivate the first cell, and the first target resource is the resource in the first cell; the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises processing, by the MAC entity, the resource in the first cell by using the first target processing manner; and the method further comprises receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a second cell that provides a service for the UE, wherein the second cell is the same as or different from the first cell; and processing, by the MAC entity, a second target resource by using a second target processing manner, wherein the second target resource is a resource in the second cell; or, wherein in case that the first signaling is used to instruct the UE to switch from the source BWP to the target BWP, and the first target resource is the resource in the source BWP; the processing, by the MAC entity in the UE, the first target resource by using the first target processing manner comprises processing, by the MAC entity, the resource in the source BWP by using the first target processing manner; and the method further comprises after the UE completes switching, receiving second signaling from the base station, wherein the second signaling is used to instruct to activate a resource in the target BWP; and processing, by the MAC entity, the second target resource by using the second target processing manner, wherein the second target resource is the resource in the target BWP.  These distinct features have been added to independent claim 1, and similar features have been added to independent claims 11 and 20, thus rendering claims 1, 5, 8, 11, 15, 18, and 20-22 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/3/2022